Title: To George Washington from Lewis Pintard, 14 November 1780
From: Pintard, Lewis
To: Washington, George


                        
                            Sir
                            Baskenridge 14th Novr 1780
                        
                        Being from home, I was not favoured with your Excellency’s favour till this Day, otherwise should have done
                            myself the Honor of Answering it sooner.
                        Having been informed that Sir Henry Clinton had given an evasive Answer to your Excelly’s last application,
                            and being fairly worried out with waiting in my disagreable Situation I wrote in for my Family to come out immediately if
                            permission could be Obtained, and have been expecting them for two days past every Tide.
                        on Rect of your Excellency’s Letter, I wrote to my nephew if he had not disposed of my Effects, to give up
                            the design of coming out and that I would immediately prepare for going in agreable to your Excellency’s
                                proposals.
                        I expect to wait for his answer, when if he does not come out will wait on your Excelly without delay, at all
                            events your Excy shall hear from me as soon as possible. I have the Honor to be with great Respect your Excellencys most
                            Obedient Humble Servant
                        
                            Lewis Pintard
                        
                    